DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(b) as being anticipated by Lee et al. (US20180109798) (hereinafter Lee).
Regarding claim 1, Lee discloses a video data processing method, comprising: receiving a video frame for processing; 
generating one or more coding units of the video frame [Figs. 1-3, 0094-0103; receiving video data for coding]. 
processing one or more coding units using one or more palette predictors having palette entries [Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode].
wherein each palette entry of the one or more palette predictors has a corresponding reuse flag [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries]. 
wherein a number of reuse flags for each palette predictor is set to a fixed number for a corresponding coding unit [Figs. 6-11, 0075-0083, 0128-0142; corresponding palette entries and their respective flags].
Regarding claim 2, Lee discloses wherein the palette predictor is updated by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding entries from the previous palette predictor that are not reused in the current palette as a second set of entries of the palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries based on selected coding process and mode].
Regarding claim 3, Lee discloses wherein the palette predictor is updated by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding palette entries from a previous palette predictor as a second set of entries of the palette predictor regardless of a value of reuse flag of a palette entry in the previous palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 4, Lee discloses wherein the palette predictor is updated by: 58Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US adding all palette entries of a current palette as a first set of entries of the palette predictor; adding one or more palette entries of a previous palette predictor that is within a first range to the palette predictor as a second set of one or more entries of the palette predictor, wherein the first range starts at a first palette entry of the previous palette predictor and ends at a first palette entry of the previous palette predictor that has a reuse flag set, and adding one or more palette entries of the previous palette predictor that is within a second range to the palette predictor as a third set of one or more entries of the palette predictor, wherein the second range starts at a last palette entry of the previous palette predictor that has a reuse flag set and ends at a last palette entry of the previous palette predictor, the second set of entries and the third set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 5, Lee discloses wherein the fixed number is set based on a slice type and a dual tree mode setting [Figs. 3-11, 0128-0147, 0150-0172; setting palette entry based on mode and processing type].
Regarding claim 6, Lee discloses wherein a size of a palette predictor of the one or more palette predictors is initialized to a pre-defined value at a beginning of a slice for non-wavefront case [Figs. 3-11, 0128-0147, 0150-0172; setting palette entry based on mode and processing type including non-zero and zero values].
Regarding claim 7, Lee discloses an apparatus for performing video data processing, the apparatus comprising: 
a memory figured to store instructions [Figs. 1-2, 0098-0101; CRM]. 
one or more processors configured to execute the instructions to cause the apparatus to perform [Figs. 1-2, 0098-0101; CRM]. 
receiving a video frame for processing; generating one or more coding units of the video frame [Figs. 1-3, 0094-0103; receiving video data for coding].
processing one or more coding units using one or more palette predictors having palette entries [Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US 
wherein each palette entry of the one or more palette predictors has a corresponding reuse flag [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries].  
wherein a number of reuse flags for each palette predictor is set to a fixed number for a corresponding coding unit [Figs. 6-11, 0075-0083, 0128-0142; corresponding palette entries and their respective flags].
Regarding claim 8, Lee discloses wherein the one or more processors are further configured to execute the instructions to cause the apparatus to perform: updating the palette predictor by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding entries from the previous palette predictor that are not reused in the current palette as a second set of entries of the palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries based on selected coding process and mode].
Regarding claim 9, Lee discloses wherein the one or more processors are further configured to execute the instructions to cause the apparatus to perform: updating the palette predictor by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding palette entries from a previous palette predictor as a second set of entries of the palette predictor regardless of a value of reuse flag of a palette entry in the previous palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 10, Lee discloses wherein the one or more processors are further configured to execute the instructions to cause the apparatus to perform: updating the palette predictor by: 60Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US adding all palette entries of a current palette as a first set of entries of the palette predictor; adding one or more palette entries of a previous palette predictor that is within a first range to the palette predictor as a second set of one or more entries of the palette predictor, wherein the first range starts at a first palette entry of the previous palette predictor and ends at a first palette entry of the previous palette predictor that has a reuse flag set, and adding one or more palette entries of the previous palette predictor that is within a second range to the palette predictor as a third set of one or more entries of the palette predictor, wherein the second range starts at a last palette entry of the previous palette predictor that has a reuse flag set and ends at a last palette entry of the previous palette predictor, the second set of entries and the third set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 11, Lee discloses wherein the fixed number is set based on a slice type and a dual tree mode setting [Figs. 3-11, 0128-0147, 0150-0172; setting palette entry based on mode and processing type].
Regarding claim 12, Lee discloses wherein a size of a palette predictor of the one or more palette predictors is initialized to a pre-defined value at a beginning of a slice for non-wavefront case [Figs. 3-11, 0128-0147, 0150-0172; setting palette entry based on mode and processing type including non-zero and zero values].
Regarding claim 13, Lee discloses a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing, the method comprising [Figs. 1-2, 0098-0101; CRM].  
receiving a video frame for processing [Figs. 1-3, 0094-0103; receiving video data for coding].
generating one or more coding units of the video frame; and processing one or more coding units using one or more palette predictors having palette entries [Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US
61Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US wherein each palette entry of the one or more palette predictors has a corresponding reuse flag [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries].   
wherein a number of reuse flags for each palette predictor is set to a fixed number for a corresponding coding unit [Figs. 6-11, 0075-0083, 0128-0142; corresponding palette entries and their respective flags].
Regarding claim 14, Lee discloses wherein the palette predictor is updated by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding entries from the previous palette predictor that are not reused in the current palette as a second set of entries of the palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries based on selected coding process and mode].
Regarding claim 15, Lee discloses wherein the palette predictor is updated by: adding all palette entries of a current palette as a first set of entries of the palette predictor; and adding palette entries from a previous palette predictor as a second set of entries of the palette predictor regardless of a value of reuse flag of a palette entry in the previous palette predictor, wherein the second set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 16, Lee discloses wherein the palette predictor is updated by: adding all palette entries of a current palette as a first set of entries of the palette predictor; 62Attorney Docket No. 12852.0485-00000 Alibaba Ref. A27956US adding one or more palette entries of a previous palette predictor that is within a first range to the palette predictor as a second set of one or more entries of the palette predictor, wherein the first range starts at a first palette entry of the previous palette predictor and ends at a first palette entry of the previous palette predictor that has a reuse flag set, and adding one or more palette entries of the previous palette predictor that is within a second range to the palette predictor as a third set of one or more entries of the palette predictor, wherein the second range starts at a last palette entry of the previous palette predictor that has a reuse flag set and ends at a last palette entry of the previous palette predictor, the second set of entries and the third set of entries are after the first set of entries [Figs. 3-11, 0128-0147, 0150-0172; dynamic updating of palette entries, including adding and removing entries, based on selected coding process and mode].
Regarding claim 17, Lee discloses wherein the fixed number is set based on a slice type and a dual tree mode setting [Figs. 3-11, 0128-0147, 0150-0172; setting palette entry based on mode and processing type].
Regarding claim 18, Lee discloses a method for deblocking filter of palette mode, comprising:
receiving a video frame for processing Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000  
generating the one or more coding units for the video frame Figs. 3-11, 0050-0065, 0075-0083, 0094-0104; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000 
wherein each coding unit of the one or more coding units has one or more coding blocks [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries].    
setting a boundary filter strength to 1 in response to at least a first coding block of two neighboring coding blocks being coded in palette mode and second coding block of the two neighboring coding blocks has a coding mode different from the palette mode [Figs. 3-11, 0075-0085, 0128-0147, 0150-0172; dynamic selection of filter types based on required strength and mode, and indication of selected filter parameters in respective entries and flags].
Regarding claim 19, Lee discloses an apparatus for performing video data processing, the apparatus comprising: a memory figured to store instructions; and one or more processors configured to execute the instructions to cause the apparatus to perform [Figs. 1-2, 0098-0101; CRM].   
receiving a video frame for processing Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000  63Attorney Docket No. 12852.0485-00000 
Alibaba Ref. A27956US generating the one or more coding units for the video frame Figs. 3-11, 0050-0065, 0075-0083; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000 
wherein each coding unit of the one or more coding units has one or more coding blocks [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries].   
setting a boundary filter strength to 1 in response to at least a first coding block of two neighboring coding blocks being coded in palette mode and second coding block of the two neighboring coding blocks has a coding mode different from the palette mode [Figs. 3-11, 0075-0085, 0128-0147, 0150-0172; dynamic selection of filter types based on required strength and mode, and indication of selected filter parameters in respective entries and flags].
Regarding claim 20, Lee discloses a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing, the method comprising [Figs. 1-2, 0098-0101; CRM].   
receiving a video frame for processing Figs. 3-11, 0050-0065, 0075-0083, 0094-0104; generating and processing palette predictor entries based on mode]. 59Attorney Docket No. 12852.0485-00000  
generating the one or more coding units for the video frame, wherein each coding unit of the one or more coding units has one or more coding blocks [Figs. 3-11, 0015-0025, 0054-0064; reuse flags based on palette predictor entries].    
setting a boundary filter strength to 1 in response to at least a first coding block of two neighboring coding blocks being coded in palette mode and second coding block of the two neighboring coding blocks has a coding mode different from the palette mode [Figs. 3-11, 0075-0085, 0128-0147, 0150-0172; dynamic selection of filter types based on required strength and mode, and indication of selected filter parameters in respective entries and flags].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483